
	
		III
		110th CONGRESS
		2d Session
		S. RES. 431
		IN THE SENATE OF THE UNITED STATES
		
			January 25, 2008
			Mr. Feingold (for
			 himself, Mr. Sununu,
			 Mr. Cardin, Mr.
			 Kerry, Mr. Brown,
			 Mr. Dodd, Mr.
			 Kennedy, Mr. Menendez,
			 Mr. Durbin, Mrs. Boxer, Mr.
			 Biden, Mrs. Clinton,
			 Mr. Obama, Mr.
			 Harkin, Mr. Coleman,
			 Mr. Hagel, Mr.
			 Brownback, Ms. Snowe,
			 Mr. Levin, Mr.
			 Casey, Ms. Murkowski,
			 Ms. Stabenow, and
			 Ms. Klobuchar) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Relations
		
		
			January 29, 2008
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Calling for a peaceful resolution to the
		  current electoral crisis in Kenya.
	
	
		Whereas on December 27, 2007, Kenyan citizens went
			 peacefully to the polls to elect a new parliament and a new President and
			 signaled their commitment to democracy by turning out in large numbers, and in
			 some instances waiting in long lines to vote;
		Whereas election observers reported serious irregularities
			 and a lack of transparency that, combined with the implausibility of the margin
			 of victory, and the swearing in of the Party of National Unity presidential
			 candidate Mwai Kibaki with undue haste, all serve to undermine the credibility
			 of the presidential election results;
		Whereas the Government of Kenya imposed a ban on live
			 media broadcasts that day, and shortly after the election results were
			 announced, in contravention of Kenyan law, the Government also announced a
			 blanket ban on public assembly and gave police the authority to use lethal
			 force;
		Whereas subsequent to declaring Mr. Kibaki the winner, the
			 head of the Election Commission of Kenya (ECK) stated that he did not know who
			 won the presidential election;
		Whereas in the aftermath of the election announcement,
			 significant violence began and continues to flare;
		Whereas on January 1, 2008, 4 commissioners on the ECK
			 issued a statement which called for a judicial review and tallying of the
			 vote;
		Whereas the head of the European Union Election
			 Observation Mission stated that “[l]ack of transparency, as well as a number of
			 verified irregularities … cast doubt on the accuracy of the results of the
			 presidential election as announced by the ECK” and called for an international
			 audit of the results;
		Whereas the Attorney General of Kenya has called for an
			 independent investigation of the tallying of votes and for the votes to be
			 retallied;
		Whereas observers from the East African Community have
			 called for an investigation into irregularities during the tallying process and
			 for those responsible for such irregularities to be held accountable;
		Whereas some estimates indicate that at least 700 people
			 have died and as many as 250,000 have been displaced as a result of this
			 violence, which continues;
		Whereas the economic cost to Kenya of the violence and
			 civil unrest in the wake of the disputed polls is estimated at
			 $1,000,000,000;
		Whereas the Assistant Secretary of State for African
			 Affairs traveled to Nairobi in an attempt to mediate between the 2 leading
			 presidential candidates and has stated that serious flaws in the vote
			 tallying process damaged the credibility of the process and that the
			 United States should not conduct business as usual in Kenya;
			 and
		Whereas Kenya has been a valuable strategic, political,
			 diplomatic, and economic partner to those in the subregion, region, and to the
			 United States and has been 1 of the major recipients of United States foreign
			 assistance in sub-Saharan Africa for decades: Now, therefore, be it
		
	
		That the Senate—
			(1)commends the
			 Kenyan people for their commitment to democracy and respect for the democratic
			 process, as evidenced by the high voter turnout and peaceful voting on election
			 day;
			(2)strongly condemns
			 the violence in Kenya;
			(3)urges all
			 politicians and political parties to immediately desist from the reactivation,
			 support, and use of militia organizations that are ethnic-based or otherwise
			 constituted;
			(4)calls on the 2
			 leading presidential candidates to—
				(A)engage in an
			 internationally brokered dialogue, which results in a new political
			 dispensation that is supported by Kenyan civil society; and
				(B)respect the will
			 of the Kenyan people;
				(5)simultaneously—
				(A)supports a call
			 for electoral justice in Kenya, including a thorough and credible independent
			 audit of election results with the possibility, depending on what is
			 discovered, of a recount or retallying of votes, or a rerun of the presidential
			 elections within a specified time period; and
				(B)encourages any
			 political settlement to take into account these recommendations;
				(6)calls on Kenyan
			 security forces to refrain from use of excessive force and respect the human
			 rights of Kenyan citizens;
			(7)calls for those
			 who are found guilty of committing human rights violations to be held
			 accountable for their actions;
			(8)calls for an
			 immediate end to the restrictions on the media, and on the rights of peaceful
			 assembly and association;
			(9)condemns threats
			 to civil society leaders and human rights activists who are working towards a
			 peaceful, just, and equitable political solution to the current electoral
			 crisis;
			(10)holds all
			 political actors in Kenya responsible for the safety and security of civil
			 society leaders and human rights advocates;
			(11)calls on the
			 international community, United Nations aid organizations, and all neighboring
			 countries to provide assistance to Kenyan refugees who have fled in search of
			 greater security;
			(12)encourages
			 others in the international community to work together and use all diplomatic
			 means at their disposal to persuade relevant political actors to commit to a
			 peaceful resolution to the current crisis; and
			(13)urges the
			 President of the United States to—
				(A)support
			 diplomatic efforts to facilitate a dialogue between leaders of the Party of
			 National Unity, the Orange Democratic Movement, and other relevant
			 actors;
				(B)consider the
			 imposition of personal sanctions, including a travel ban and asset freeze on
			 leaders in the Party of National Unity, the Orange Democratic Movement, and
			 other relevant actors who refuse to engage in meaningful dialogue to end the
			 current crisis; and
				(C)conduct a review
			 of current United States aid to Kenya for the purpose of restricting all
			 nonessential assistance to Kenya, unless all parties are able to establish a
			 peaceful, political resolution to the current crisis, which is credible with
			 the Kenyan people.
				
